PER CURIAM.
We affirm without discussion the trial court’s" order denying Pablo Japo’s motion to correct illegal sentence.

ORDER TO SHOW CAUSE

Further, Pablo Japo has filed numerous postconviction appeals regarding his conviction and sentence in lower tribunal case No. 90-29389C. Our preliminary review of those prior postconviction proceedings evidences that Japo has engaged in the filing of appeals on claims that were successive, time-barred, or otherwise wholly without merit. We therefore order Pablo Japo, within thirty (30) days from the date of this order, to file a response and to show cause why this court should not prohibit him from submitting further pro se appeals, petitions, motions or other pleadings regarding case number 99-293890, unless such pleadings are signed by an attorney who is a duly licensed member of the Florida Bar in good standing.